80 S.E.2d 680 (1954)
239 N.C. 679
STATE
v.
McNEILL.
No. 217.
Supreme Court of North Carolina.
March 17, 1954.
Young & Taylor, Lillington, for defendant, appellant.
Harry McMullan, Atty. Gen., T. W. Bruton, Asst. Atty. Gen., Gerald F. White, Raleigh, Member of Staff, and William P. Mayo, Washington, Member of Staff, for the State.
PER CURIAM.
The case was settled by agreement of counsel. All the evidence in the case is by question and answer, and not in narrative form, and therefore does not comply with Rule 19(4), Rules of Practice in the Supreme Court, 221 N.C. 556.
This Rule is mandatory, and may not be waived by the parties. State v. Powell, 238 N.C. 550, 78 S.E.2d 343; Casey v. East Carolina Ry., 198 N.C. 432, 152 S. E. 38; First Nat. Bank v. Fries, 162 N.C. 516, 77 S.E. 678. See also Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126.
This mandatory Rule will be enforced by this Court ex mero motu. Anderson v. Wray Plumbing & Heating Co., 238 N.C. 138, 76 S.E.2d 458, and cases cited. "The court has not only found it necessary to adopt them, (the Rules) but equally necessary to enforce them and to enforce them uniformly." Pruitt v. Wood, supra [199 N.C. 788, 156 S.E. 127], where many of our cases are cited in which appeals were disposed of for failure to comply with the Rules.
According to our decisions the judgment will be affirmed, and the appeal dismissed, as no error appears in the Record proper.
Judgment affirmed; appeal dismissed.